Citation Nr: 0200910	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  00-05 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for left shoulder 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from December 1979 to December 
1982 and from October 1987 to January 1990.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Detroit, Michigan.  The veteran failed to appear 
for a Travel Board hearing in March 2001 because of an 
accident in which he was injured.  He requested that the 
hearing be rescheduled.  In April 2001, the Board remanded 
the case to the RO to schedule the veteran for a Travel Board 
hearing.  Thereafter, the RO scheduled the veteran for a 
Travel Board hearing in December 2001, but he failed to 
appear for the hearing without explanation.  He has not 
requested that the hearing be rescheduled.  Therefore, his 
request for a Travel Board hearing is considered withdrawn.  
See 38 C.F.R. § 20.704(d) (2001).


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the appeal has been obtained.

2.  The veteran's left shoulder disability is primarily 
manifested by pain on flexion from 110 to 180 degrees; 
neither recurrent dislocation, limitation of arm movement at 
or below shoulder level, malunion nor nonunion of the 
humerus, clavicle or scapula is shown.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
left shoulder disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5200, 5201, 5202, 5203 
(2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326) after the RO's 
last consideration of the matter on appeal.  The VCAA and the 
implementing regulations pertinent to the issue on appeal are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board notes that through the rating decision on appeal 
and the statement of the case, the veteran has been informed 
of the requirements for the benefit sought on appeal, the 
evidence considered by the RO and the basis for the RO's 
decision.  In addition, by letter dated in January 2001, the 
RO specifically notified the veteran of the VCAA and its 
potential impact on his claim, allowing him an additional 
period of time in which to present evidence and/or argument 
in support of his appeal.  

In the formal claim completed by the veteran in October 1998, 
the veteran was requested to provide information concerning 
all health care providers who have treated him since service 
for the disability at issue, and to provide information 
concerning lay persons with information pertinent to the 
disability at issue.  The veteran only identified post-
service treatment at a private medical center in 1993.  With 
his claim he provided a copy of the 1993 treatment records.  
The veteran has not alleged that he has received any other 
post-service treatment for his left shoulder.  

Similarly, although the veteran's representative has 
submitted written argument on two occasions since the RO's 
letter of March 2001 concerning the VCAA, the representative 
has not identified any outstanding evidence which could be 
obtained to substantiate the veteran's claim.

Finally, the Board notes that the veteran was provided a VA 
examination of his left shoulder disability in April 1999.  
He has not alleged that the disability has increased in 
severity since then.  Although the veteran did allege in a VA 
Form 9, received in March 2000, that the VA examination was 
inadequate because it only took about 10 minutes to complete; 
the examination report reflects that the VA examiner 
considered the veteran's in-service history, noted his 
complaints and the specifics of the nature, duration and 
frequency of symptoms, and provided detailed clinical 
findings relevant to motion ranges, X-ray results and 
resulting functional loss.  As such the Board finds that the 
examination report is adequate for the purposes of rating the 
veteran's left shoulder disability.  

In sum the facts pertinent to this claim have been properly 
developed and no further action is required to comply with 
the notice and duty to assist provisions of the VCAA and the 
implementing regulations.  A remand to afford the RO an 
opportunity to consider the claim in light of the 
implementing regulations would only further delay resolution 
of the veteran's claim with no benefit flowing to the 
veteran.  Accordingly, the Board will address the merits of 
the veteran's claim.  


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

A 20 percent evaluation is warranted for the minor arm if 
there is: (1) malunion of the humerus with moderate 
deformity; (2) malunion of the humerus with marked deformity; 
(3) recurrent dislocations of the scapulohumeral joint with 
infrequent episodes and guarding of movement only at shoulder 
level; or (4) recurrent dislocations of the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements.  A 40 percent evaluation requires fibrous union of 
the humerus, with a 50 percent evaluation assigned for 
nonunion of the humerus (false flail joint).  A 70 percent 
rating is warranted where there is loss of the humerus head.  
38 C.F.R. § 4.71a, Diagnostic Code 5202.

Impairment of the clavicle or scapula may be rated based on 
impairment of function of the contiguous joint or on the 
basis of malunion, nonunion or dislocation.  Malunion of the 
clavicle or scapula warrants a 10 percent evaluation.  
Nonunion of the minor clavicle or scapula warrants a 10 
percent evaluation if there is no loose motion or a 20 
percent evaluation if there is loose movement.  Dislocation 
of the minor clavicle or scapula warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Favorable ankylosis of the scapulohumeral joint of the minor 
upper extremity with abduction to 60 degrees, reaching the 
mouth and head, warrants a 20 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5200.

Limitation of motion of the minor arm, at the shoulder level 
or midway between the side and shoulder level warrants a 20 
percent evaluation.  Where motion is limited to 25 degrees 
from the side, a 30 percent evaluation is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2001) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Schedule is to recognize actually painful, 
unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2001).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as noted below.  In this regard the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The record reflects that the veteran is right handed.  He was 
discharged from military service due to chronic instability 
of the left shoulder.  Service records reflect the veteran's 
complaints of episodes where his shoulder would pop out on 
certain motions, particularly abduction and external 
rotation.  After reconstructive surgery he continued to 
experience left shoulder problems, to include a decreased 
range of abduction and external rotation.  Examination 
conducted at a Naval hospital in June 1989 revealed a full 
range of shoulder motion except for a slight decrease in 
external rotation and abduction, with pain.  X-rays were 
normal.  His prognosis was stated to be guarded.  

By rating decision dated in November 1990, the RO granted 
service connection for chronic instability of the left 
shoulder and assigned an initial 10 percent evaluation , 
effective January 23, 1990; that evaluation remained in 
effect when the veteran filed his claim for an increased 
evaluation in October 1998.

In support of his claim for an increased evaluation, the 
veteran submitted private medical records showing that in 
March 1993, he sought treatment for his left shoulder after 
injuring it at work.  X-rays and a magnetic resonance imaging 
scan showed degenerative changes at the humerus and glenoid 
deformities.  The acromioclavicular joint was unremarkable.  
The supraspinatus tendon was intact and no articular 
cartilage deficiency was detected.  He complained of pain and 
was limited in overhead work and lifting.  He underwent 
physical therapy.  Later in March he demonstrated lateral and 
anterior shoulder tenderness and extension decreased by 15 
degrees.  In April his left shoulder range of motion range 
was noted to be increasing.  He was determined fit for work 
without restriction effective April 13, 1993.

In April 1999, the veteran reported for a VA examination.  He 
complained of symptoms such as pain, swelling, weakness, 
locking and giving way.  He reported one episode of shoulder 
popping with spontaneous reduction while playing a sport, but 
without other incidents of recurrent dislocation.  He 
reported flare-ups during which his extension and abduction 
were limited for approximately a days' time before he could 
return to work.  He reported having lost no time from work 
during 1998.  The examiner noted as negative any episodes of 
dislocation or recurrent subluxation.  The VA examiner noted 
the veteran had full motion, but that at approximately 110 
degrees to 180 degrees he had pain.  The examiner indicated 
that such pain did not increase in severity with motion past 
those degree points and that with care the veteran could 
extend all the way to 180 degrees.  The examiner noted no 
objective evidence of pain, edema, effusion, instability, 
weakness, tenderness, redness, abnormal movement or guarding 
and indicated the surgical wound was well healed.  The 
examiner indicated that any findings pertinent to ankylosis 
were not applicable and specified that the veteran had 
shoulder flexion and abduction from zero to 180 degrees and 
external and internal rotation to 90 degrees.  

Analysis

In this case the veteran's left shoulder is considered his 
minor upper extremity as he has stated being right-handed and 
such fact is not disputed.  The Board begins by noting that 
the competent medical evidence clearly shows the veteran 
retains substantial useful motion in his left shoulder.  As 
such, Diagnostic Code 5200, pertinent to ankylosis, is not 
for application in this case.  The Board also notes that 
despite pain, the veteran has demonstrated, at most, left 
shoulder motion limited to 110 degrees, which is above 
shoulder level and thus not sufficient limitation to warrant 
assignment of a 20 percent evaluation under Diagnostic Code 
5201.  See 38 C.F.R. § 4.31 (2001) (where the Schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met).  The 
Board emphasizes that the competent examination evidence of 
record includes note of the veteran's report of pain, 
fatigue, and flare-ups and that the recent VA examiner, in 
fact, considered such history.  The April 1999 VA examiner 
specifically discussed the impact of the veteran's pain on 
his left shoulder motion but concluded that the veteran 
retained the ability to move his left shoulder to full, 
normal motion ranges; that there was no increase in pain as 
he moved past the 110 degrees of flexion first causing pain; 
and that the veteran was not additionally limited during 
flare-ups to left upper extremity motion of less than 110 
degrees.  The Board also notes that the VA examination was 
negative for note of swelling, atrophy, fatigability, 
incoordination.  Absent objective evidence of additional 
functional loss of the left shoulder there is no basis to 
warrant assignment of a higher rating.  See DeLuca, supra; 
38 C.F.R. §§ 4.40, 4.45.

The Board also notes that the veteran, in the past, 
experienced recurrent shoulder dislocation.  Since his 
surgery and post-service, however, he himself has reported 
only one, self-resolving incident of dislocation.  The 
medical evidence of record demonstrates that there is no 
guarding of the veteran's left shoulder movement upon 
examination and does not support a finding that he 
experiences frequent episodes of dislocation at the humerus, 
malunion of the humerus or any dislocation of the clavicle or 
scapula to warrant assignment of a 20 percent rating under 
Diagnostic Codes 5202, 5203.  Moreover, the evidence, to 
include reports of X-rays and magnetic resonance imaging, 
does not demonstrate nonunion of the clavicle or scapula, or 
loose movement so as to warrant a 20 percent rating.  See 
Diagnostic Code 5203.  The Board further notes the absence of 
competent medical evidence of loss of the head of the flail 
shoulder, nonunion (false flail joint) or fibrous union of 
the humerus to warrant consideration of higher ratings under 
Diagnostic Code 5202.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2001), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher or separate (see 38 C.F.R. § 4.14 (2001)) 
disability evaluation.  For example, the record shows that 
the surgical scarring is not symptomatic or productive of 
functional impairment so as to warrant a compensable 
evaluation under 38 C.F.R. § 4.118 (2001).  

In sum, the record demonstrates no more than left shoulder 
motion limited to above the shoulder level even with pain and 
during flare-ups, without evidence of recurrent dislocation, 
malunion or nonunion of the humerus, clavicle or scapula, or 
other objective evidence of additional functional loss 
warranting assignment of a rating in excess of 10 percent.  
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a.  The Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  38 U.S.C.A. § 5107; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  
38 C.F.R. § 3.321(b)(1) (2001).

The veteran has indicated that he missed no time from work in 
1998.  He has not alleged that he has missed work as a result 
of the disability at any time during the period pertinent to 
this claim.  In addition, he has identified only the 1993 
instance of hospitalization after a work-related accident.  
He has not alleged the existence of unusual manifestations of 
the disability.  Moreover, the medical evidence shows that 
the manifestations of the disability are those contemplated 
by the schedular criteria.  In sum there is no indication in 
the record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.


ORDER

Entitlement to an increased rating for left shoulder 
disability is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

